Citation Nr: 1710272	
Decision Date: 03/31/17    Archive Date: 04/11/17

DOCKET NO.  12-07 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for sarcoidosis, to include as due to exposure to environmental hazards and chemicals (such as mustard gas). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant



ATTORNEY FOR THE BOARD

J. Murray, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1984 to August 1990.  The Veteran died in December 2010, and the appellant is his surviving spouse.  The appellant has been approved for substitution on this appeal. 

This matter comes before the Board of Veterans Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs, Regional Office, located in Detroit, Michigan, which in pertinent part, denied the benefit sought on appeal.  The jurisdiction has been transferred to the RO located in Muskogee, Alabama. 

In October 2012, the appellant testified before the undersigned during a Board hearing held via videoconference capabilities.  A copy of the hearing transcript has been associated with the claims folder. 

In May 2015, the Board remanded the matter on appeal to the RO (via the Appeals Management Center (AMC)) for additional development, to include obtain a supplemental VA medical opinion on the etiology of the decreased Veteran's sarcoidosis.  A November 2015 VA medical opinion report has been completed and associated with the claims folder, and the matter was readjudicated in a February 2016 supplemental statement of the case (SSOC).  The Board finds that there has been compliance with the 2015 remand directives, and no further action is needed at this time.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to service connection for the cause of the Veteran's death has been raised by the record in an August 2012 application, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for any appropriate action.  38 C.F.R. § 19.9 (b) (2016).


FINDING OF FACT

The Veteran's lung problems did not manifested until two years after his period of service, and the preponderance of the evidence is against a finding that the Veteran's sarcoidosis was related to any aspect of his period of service, to include as due to his exposure to environmental hazards and chemicals.


CONCLUSION OF LAW

The criteria for entitlement to service connection for sarcoidosis have not been met. 38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  VA's Duty to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

The Veteran was notified in a February 2008 letter about all the elements necessary to substantiate his claim, including notification about disability rating and effective date elements, which was issued prior to initial adjudication of the claim in February 2009.  Accordingly, there is no prejudice to the Veteran in the Board's proceeding with the issuance of a decision on the merits as to his service-connection claim.

Concerning the VA's duty to assist, the Board notes that the Veteran's service treatment records, his relevant post-service VA and private treatment records, his records from Social Security Administration (SSA) the Veteran's lay statements, and the appellant's testimony and argument have been obtained.  The appellant has not identified any outstanding evidence, to include any other medical records that are available and could be obtained to substantiate the Veteran's claim. 

The Veteran was afforded with a VA examination in January 2009.  In the examination report, the VA examiner recorded the Veteran's subjective medical history and identified the nature of the claimed disorder.   In a November 2015 supplemental medical opinion, another VA examiner provided an adequate medical opinion based on a review of the entire claims folder, which included a review of the Veteran's service treatment records and post-service treatment records.  The Board finds that the findings from the 2009 VA examination report and 2015 supplement VA medical opinion report are adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The appellant has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


2.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 38 C.F.R. § 3.303 (b).  The chronicity provision of 38 U.S.C.A. § 3 .303 (b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  

Certain chronic diseases, although not shown in service, may be presumed to have incurred in or aggravated by service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015). 

To prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104 (a) (West 2014); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303 (a). 

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107 (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102 (2015).  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

Prior to his death, the Veteran sought entitlement to service connection for sarcoidosis, and the appellant has been approved for substitution to continue his claim.  The Veteran asserted that his diagnosed disorder was related to his period of service.  The Veteran believed that he developed sarcoidosis as a result of his exposure to chemicals and environmental hazards while he was stationed in Germany and Georgia.  He further asserted that he believed that he was exposed to mustard gas during his period of service. 

In the present case, the medical evidence of record reflects that the Veteran was diagnosed with sarcoidosis in 1997.  See private treatment records as well as the report of a January 2009 VA examination.  Element (1), current disability, is demonstrated. 

Concerning element (2), in-service disease or injury, the Board notes that a review of the Veteran's service treatment records does not show any treatment or diagnosis for chronic lung or respiratory-related problems.  On his January 1989 periodic service examination, the Veteran received normal lung and chest evaluations and his chest x-ray was normal at that time.  He denied any lung or respiratory problems on the associated report of medical history.  When the Veteran separated from service in August 1990, he waived his right to a medical examination at that time.  The report of medical history at the time of separation is unavailable. 

Post-service medical records show that the Veteran suffered from a collapsed lung in 1992, only two years after his separation from service.  See private treatment records as well as medical history in the January 2009 VA examination report.  Prior to his death, the Veteran reported that he had experienced shortness of breath since 1992 and he was eventually diagnosed with sarcoidosis in 1997.  See March 2008 statement in support of the case.  

There is no medical evidence showing that the Veteran's sarcoidosis existed during his period service, and it was diagnosed until seven years after his separation from service.  See 38 C.F.R. §§3.303, 3.307, 3.309.  Although the Veteran asserts that his collapsed lung marked the onset of his sarcoidosis, the medical evidence does not show, and the Veteran does not assert, that he was actually diagnosed with sarcoidosis until 1997.  There is no medical opinion of record that suggests that the Veteran's collapsed lung marked the onset of his later diagnosis of sarcoidosis.  Moreover, even if his sarcoidosis first manifested in 1992, it still occurred more than one year after his separation from service and does not support entitlement to service connection on a presumptive basis.   See 38 C.F.R. §§3.307, 3.309.

With respect to in-service injury, the Veteran contends that his sarcoidosis is related to his in-service exposure to chemicals and other environmental hazards.  A February 2012 response from the United States Chemical Biological Warfare Exposure Systems was negative for the Veteran's exposure to chemical such as mustard gas.  Other than the Veteran's belief, there is no evidence to demonstrate that he was exposed to mustard gas. 

With respect to the environmental hazards and chemicals, a February 1989 service treatment records does confirm that the Veteran was exposed to environmental hazards, to include gas fumes, noise, and asbestos while performing his duties as wheel vehicle mechanic.  It was also noted that he was provided with appropriate safety equipment at that time.  The element (2) is demonstrated to that extent.

With respect to the crucial element (3), nexus or relationship, between the Veteran's diagnosed sarcoidosis and his exposure to environmental hazards, the record lacks any medical evidence establishing such a possible relationship.  In this regard, the record contains the November 2015 VA examiner's medical conclusion that it is less likely than not that the Veteran's sarcoidosis is related to his period of service, to include exposure to environmental hazards and chemicals.  In support of this medical conclusion, the 2015 VA examiner noted that a review of the medical literature did not demonstrate a known etiology for sarcoidosis, and some medical studies suggested the etiological agents included genetic predisposition, occupational and environmental exposures, and infectious agent.  Some medical studies indicated that sarcoidosis was associated with several occupational and environmental exposures.  However, only beryllium and its salts have been shown to produce granulomata that are similar to that seen in sarcoidosis.  The VA examiner noted that a review of the Veteran's service treatment records were negative for evidence of lung problems and the evidence of record did not demonstrate a diagnosis of sarcoidosis until seven years after his period of service.  In addition, the evidence of record showed that the Veteran's risk of chemical exposure during service was rendered to be low.  The VA examiner concluded that it was less likely than not that the Veteran's sarcoidosis was related to his period of service.

The Board finds it highly pertinent that there is no contrary medical opinion of record.  Indeed, the appellant has not provided any objective evidence demonstrating a relationship between the Veteran's sarcoidosis and his military service.  The appellant has had ample opportunity to secure medical evidence in her favor and submit the same to VA.  She has not done so.  See 38 U.S.C.A. § 5107 (a) [it is a claimant's responsibility to support a claim for VA benefits].

The Board notes that certain chronic diseases, although not shown in service, may be presumed to have incurred in or aggravated by service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, continuity of symptomatology under 38 C.F.R. § 3.303 (b) only applies to those conditions recognized as chronic under 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). The Veteran's sarcoidosis is listed as chronic condition.  HoweverHowe, the Veteran has not even asserted continuity of sarcoidosis since his period of service.  Rather, the Veteran has consistently reported that his symptoms of shortness of breath had an onset when he suffered a collapsed lung in 1992, which comes two years after his separation from service.  See March 2008 statement in support of the case and the January 2009 VA examination report. Therefore, service connection based on continuity of symptomatology for chronic condition is not warranted.

The Board has considered the Veteran's and appellant's own statements which suggest that his sarcoidosis is associated with his period of service.  While the Veteran is competent to describe his symptoms, as a layperson he and the appellant are not competent to determine the cause of his lung disorder.  See Bostain v. West, 11 Vet. App. 124, 127 (1998).  Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran and the appellant are not competent to address etiology in the present case. Rather, the 2015 VA examiner's opinion provides medical evidence against a link between the diagnosed disorder and his period of service, to include exposure to environmental hazards. 

In sum, weight of the evidence is against a finding that the Veteran's sarcoidosis is related to his service, including in-service exposure to environmental hazards.  As such, the preponderance of the medical evidence is against an award of service.  

	(CONTINUED ON NEXT PAGE)



Consequently, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  The claim must be denied.


ORDER

Entitlement to service connection for sarcoidosis is denied. 




____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


